Citation Nr: 1428138	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  04-13 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for "disequilibrium" resulting from acoustic trauma during active military service.  

2.  Entitlement to an initial evaluation, for right knee degenerative joint disease, in excess of 10 percent disabling for the period prior to June 4, 2002 and for the period from August 1, 2002 to June 27, 2007.  

3.  Entitlement to an initial evaluation, for right knee degenerative joint disease status post total knee arthroplasty, in excess of 30 percent disabling for the period beginning on August 1, 2008.  

4.  Entitlement to an initial evaluation in excess of 10 percent disabling for left knee degenerative joint disease.  

5.  Entitlement to an initial evaluation in excess of 20 percent disabling for lumbar degenerative joint disease.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2003 and April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the July 2003 decision, the RO denied service connection for disequilibrium.  In the April 2010 decision, the RO granted service connection for the left and right knee disabilities and the lumbar spine disability and assigned initial disability ratings.  

In April 2006, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In a March 2013 decision, the Board denied the appeal as to service connection for disequilibrium.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans' Claims (Court).  

In October 2013, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans' Affairs, vacated the March 2013 decision, and remanded the matter for action consistent with the terms of the JMR.  

The Veteran initiated an appeal of the ratings assigned in the April 2010 decision by filing a timely Notice of Disagreement.  This conferred jurisdiction on the Board as to the appealed issues.  See 38 U.S.C.A. § 7105(a) (West 2002).  On October 22, 2013, the RO mailed a Statement of the Case to the Veteran and his representative as to the appealed issue.  Associated with the claims file is an enveloped postmarked December 19, 2013 filed immediately after a document dated December 18, 2013 that meets the requirements for a substantive appeal.  38 U.S.C.A. § 7105(a), (d)(3) West (2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.302 (2013).  

Although the Veterans Appeals Control and Locator System (VACOLS) shows that the RO closed the appeal on December 13, 2013 for failure to respond to the Statement of the Case, the response (substantive appeal) was timely as it was postmarked within 60 days of the mailing of the Statement of the Case.  See 38 U.S.C.A. § 7105(b)(1).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2012, the Board obtained an expert medical opinion in response to its request earlier that month with regard to the issue of entitlement to service connection for disequilibrium resulting from acoustic trauma.  In that request, the Board provided a factual summary and asked the VA specialist to review the Veteran's claims file and then render the following opinions:  Does the Veteran had a diagnosed disorder involving dizziness, disequilibrium, and/or vertigo, to include Meniere's Disease?  If so, is it at least as likely as not (50 percent probability or greater) that such diagnosed disorder is related to active service or was caused by service-connected hearing loss and/or tinnitus?  

The Board also instructed the VA specialist to note and discuss the in-service findings, the opinions mentioned in the factual summary, and any medical literature that the Veteran had submitted in support of his claim.  

In the October 2013 JMR, the Parties agreed that the August 2012 VA specialist's opinion did not comply with the terms of the Board's request because, although the VA specialist cited to a journal article referenced in the November 2010 medical opinion of Dr. Bradley, Kesser, M.D, no mention was made of treatise articles submitted by the Veteran in June 2010.  

The Parties then agreed that a new medical specialist's opinion should be obtained on remand and that this opinion must note and discuss the medical literature evidence that the Veteran submitted in June 2010.  

The Parties also agreed that the August 2012 VA specialist's opinion is inadequate because the VA specialist did not acknowledge evidence showing that the Veteran was evaluated for dizziness in 1974 and 1975.  Rather, the VA specialist indicated that the Veteran's first post service complaint of dizziness was not until 2001 and that the onset of the dizziness was not clear.  The Parties pointed to receipts from Dr. Douglas W. Johnston, M.D., with a checkmark indicating that purpose of the visit was for "Dizziness Evaluation."  

Now the Board turns to an explanation as to why a remand is necessary for the other issues listed on the title page of this document.  

Given the procedural history of the remaining issues, it is unclear as to whether the AOJ completed all necessary development.  In March 2014 argument, the Veteran's representative contended that the Veteran suffers from radiculopathy of both lower extremities from his service-connected lumbar spine condition.  Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs the rater to rate neurological manifestations of a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a (2013).  Upon review of the record, the Board concludes that an examination is necessary to determine if the Veteran's reported neurological symptoms are part and parcel to his service-connected lumbar spine disability.  

The Veteran's representative also argues that VA has not met its duty as to providing adequate examinations of the Veteran's right and left knee disabilities, as well as his lumbar spine disability.  The representative reported the Veteran's assertion that his right and left knee disabilities and his lumbar spine disability have worsened since he was last examined in 2009.  As the Veteran has contended that the disabilities have worsened since he was last afforded examinations and it has been several years since the last examinations, the Board concludes that VA must provide the requested examinations in order to meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.  

In that March 2014 argument, the Veteran's representative contended that a TDIU is warranted.  The representative pointed to several items in the record that indicate that the question of whether the Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disabilities has already been raised.  On remand, VA must obtain an expert opinion as to whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

At least at present, the Veteran's service-connected disabilities are not rated in a manner that allows for a "schedular" TDIU.  38 C.F.R. § 4.16(a). (2013).  Therefore, after all development listed above is carried out, the AOJ must submit the evidence to the Directory Compensation and Pension Service for consideration as to whether a TDIU is warranted.  The Board directs this development in an effort to avoid a future remand if the Board should decide that such referral is warranted.  See 38 C.F.R. § 4.16(b).  

The Veteran's representative has submitted a March 2013 Social Security Administration (SSA) Notice of Decision.  The document states that the Veteran has met the medical requirements to be entitled to disability benefits but that the SSA had not yet determined if he met the non-medical requirements.  Included in that document is that the Veteran had stated that he was disabled because of back pain, knee pain, hearing problems, vertigo, tinnitus, dysphagia, prostate cancer, arthritis, GERD, high blood pressure, diverticulitis, and mood problems.  

As the SSA is very likely in possession of evidence relevant to the issues on appeal (but this is not clear), the AOJ must obtain all administrative and supporting evidence with regard to the Veteran's Social Security disability benefits claim from the SSA and associate such documents with the claims file.  

Finally, the AOJ must obtain all records of relevant VA treatment of the Veteran since November 2009, including all such records of treatment at the Orlando, Florida VAMC.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative requesting that the Veteran complete and submit a VA Form 8940, Veteran's Application for Increased Compensation Based on Unemployability.  

2.  Obtain all records of VA treatment of the Veteran since November 2009, including treatment at the VAMC in Orlando Florida, and associate such records with the claims file.

If possible, the Veteran and his representative should submit these records themselves in order to expedite this case.  


3.  Obtain administrative and supporting (including medical) documents from the SSA with regard to the Veteran's claim for Social Security disability benefits and associate such documents with the claims file.  If the evidence is not obtained, document all efforts to obtain the evidence, including negative replies, and associate such documentation with the claims file.  This must be accomplished before proceeding with the following directives.  

Again, if possible, the Veteran and his representative should submit these records themselves in order to expedite this case.  

4.  Provide the claims file to an otolaryngologist.  The otolaryngologist is directed to review the August 2, 2012 Board request for an expert opinion regarding the Veteran's reported dizziness.  

The otolaryngologist is also directed to review the joint motion for remand granted by the Court in October 2013 as to the discrepancies that the Secretary of Veteran's Affairs agreed existed in the August 21, 2012 expert opinion authored by Dr. "Y.R."  Finally, the otolaryngologist is directed to review the entire claims file.  The otolaryngologist must provide an expert medical opinion as to the following:

(a)  Does the Veteran have a diagnosed disorder involving dizziness, disequilibrium, and/or vertigo, to include Meniere's Disease?  

(b)  If so, is it at least as likely as not (a 50 percent probability or greater) that such diagnosed disorder is related to active service or was caused by service-connected hearing loss and/or tinnitus?  

In providing this opinion or these opinions, the otolaryngologist must address and discuss the articles submitted by the Veteran in June 2010, the November 2010 medical opinion of Dr. Bradley, Kesser, M.D, and the 1974 and 1975 receipts from Dr. Douglas W. Johnston, M.D., with a checkmark indicating that purpose of the visit was for "Dizziness Evaluation", as well as any other evidence in the claims file that the otolaryngologist finds significant, and explain the significance of these identified items of evidence, as well as any other evidence that the otolaryngologist finds significant, with regard to the otolaryngologist opinion or opinions.  

The otolaryngologist must accept as fact that the Veteran had dizziness no later than 1974.  

If an otolaryngologist was not available the RO should explain this fact (this case is back from the Veteran's Court).

5.  Ensure that the Veteran is scheduled for examinations of his spine and knees.  The examiner must review the claims file in conjunction with the examinations.  In addition to the standard VA examination report, the examiner specifically identify all manifestations of the disabilities of his knees and back.  

In particular, the examiner must provide an expert opinion as to whether the Veteran has radiculopathy associated with his lumbar spine disability and support the opinion with an explanation (rationale).  

6.  Ensure that the Veteran is scheduled for an examination with regard to the issue of unemployability.  The examiner is asked to review the claims file and interview the Veteran.  

The examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disabilities.  

7.  If the Veteran does not meet the schedular requirements for TDIU found at 38 C.F.R. § 4.16(a), then submit the claims file, consistent with the requirements of 38 C.F.R. § 4.16(b), to the Director, Compensation and Pension Services for determination as to whether extraschedular TDIU is warranted.  

8.  This is a complex case back from the Veterans Court.  The RO should readjudicate all claims that are the subject of this Remand and insure that the above instructions have been implemented, in full.

If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter or matters to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



